Case 1:17-cv-23333-JEM Document 268 Entered on FLSD Docket 08/04/2021 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                  Case Number: 17-23333-CIV-MARTINEZ/OTAZO-REYES

  JANE DOE,

         Plaintiff,

  v.

  JOHN ROE,

        Defendant.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge, for a Report and Recommendation Defendant John Roe’s Bill of Costs, (ECF
  No. 253), and Verified Motion for Costs, (ECF No. 261), (collectively, “Motion for Costs”).
  Magistrate Judge Otazo-Reyes filed a Report and Recommendation recommending that the Motion
  for Costs be granted in part and denied in part, and that Defendant be awarded $10,264.26 in
  taxable costs. (ECF No. 267). The Court has reviewed the entire file and record, and notes that
  no objections have been filed. After careful consideration, it is hereby:
         ADJUDGED that United States Magistrate Judge Otazo-Reyes’s Report and
  Recommendation (ECF No. 267) is AFFIRMED and ADOPTED. Accordingly, it is:
         ADJUDGED that Defendant’s Motion for Costs (ECF Nos. 253, 261) is GRANTED in
  part and DENIED in part. Defendant shall be awarded $10,264.26 in taxable costs.
         DONE AND ORDERED in Chambers at Miami, Florida, this 4th day of August, 2021.



                                                       ____________________________________
                                                       JOSE E. MARTINEZ
  Copies provided to:                                  UNITED STATES DISTRICT JUDGE
  Magistrate Judge Otazo-Reyes
  All Counsel of Record
